        Case 3:19-cr-00005-LRH-WGC Document 65 Filed 04/01/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 3:19-cr-00005-LRH-WGC
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     ANTHONY C. WRIGHT,
 7
                   Defendant.
 8
 9
10          Based on the pending Stipulation of counsel, and good cause appearing,

11   IT IS THEREFORE ORDERED that the sentencing hearing currently scheduled for

12   Tuesday, April 6, 2021 at 11:00 a.m., be vacated and continued to Tuesday,

13   June 1, 2021, at 11:00 a.m. before District Judge Larry R. Hicks in Reno Courtroom 3.

14                                                     This is good LRH signature




            DATED this 1st day of April 2021.
15
16
17
18                                              UNITED STATES DISTRICT JUDGE
19
20
21
22
23
24
25
26
                                                   3
